Citation Nr: 1540891	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of an injury to the left forearm and elbow with tendonitis.  

2.  Entitlement to an initial, compensable rating for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for a neck (arthritis) disorder. 

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for a left shoulder disorder. 

7. Entitlement to service connection for erectile dysfunction. 

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

9.  Entitlement to service connection for hypertension. 

10.  Entitlement to ratings in excess of 30 percent prior to January 5, 2015 and in excess of 50 percent from January 5, 2015 for depression.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from two April 2010 rating decisions in which the RO, in part, granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective January 13, 2010; and, in a separate decision, denied a rating in excess of 10 percent for residuals of an injury to the left forearm and elbow with tendonitis.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned initial rating for bilateral hearing loss and for a rating in excess of 10 percent for residuals of an injury to the left forearm with tendonitis.  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

The appeal to the Board also arose from a May 2015 rating decision in which the RO declined to reopen claims for service connection for tinnitus and for a neck disorder; denied service connection for sleep apnea, left shoulder disorder, erectile dysfunction, GERD, and hypertension; and granted a 50 percent rating for major depression, effective January 5, 2015.  In July 2015, the Veteran filed a notice of disagreement (NOD) with all issues.  A statement of the case has not been issued.  

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In April 2014, the Board remanded the claims for higher ratings for bilateral hearing loss and for the left forearm and elbow for additional development. 

As regards the matter of representation, the Board notes that, while the Veteran previously was represented by The American Legion, in December 2014, the Veteran granted a power-of-attorney in favor of the attorney captioned above with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) a paperless, electronic claims processing system.  

The Board's decision addressing the claims for initial ratings for bilateral hearing loss and for the left forearm and elbow is set forth below.  The requests to reopen claims for service connection for tinnitus and for a neck disorder are being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses claims for service connection for sleep apnea, left shoulder disorder, erectile dysfunction, GERD, and hypertension; and the claim for increased rating for major depression-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished. 

2.  Pertinent to the current claim for increase, the Veteran's service-connected residuals of left forearm and elbow injury have manifested as noncompensable limitation of motion with imaging evidence of degenerative arthritis, tendinitis, epicondylitis, and slight muscle damage, but without neurological complications arising from the service-connected injury.  

3.  Since the January 13, 2010 the effective date of the award of service connection for bilateral hearing loss, audiometric testing has revealed no worse than Level III hearing in the right ear and Level II hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of left forearm and elbow injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5003, 5010, 5206-08, 5211-12, 4.73, Diagnostic Codes 5307, 5308, 4.124a, Diagnostic Code 8516 (2015).  

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A January 2010 pre-rating letter provided notice to the Veteran of the criteria for service connection, as well as provided general information concerning VA's assignment of ratings and effective date.  The notice also explained the Veteran's and VA respective responsibilities to obtain relevant evidence.  After the award of service connection and the filing of the Veteran's disagreement with the initial rating assigned for bilateral hearing loss, the February 2011 SOC set forth the criteria for higher ratings for the hearing loss and for the left forearm and elbow disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).  A notice letter specific to the claims for higher rating herein decided was not required for the downstream issue of entitlement to a higher initial rating for hearing loss.  See 38 U.S.C.A. § 5103A; VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a May 2012 letter provided notice of the detailed rating criteria with an opportunity to respond prior to readjudication in a June 2015 supplemental statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal and that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  Pertinent medical evidence associated with the claims file consists of service, Social Security Administration (SSA), VA and private treatment records, and the report of March 2010, July 2014, and May 2015 VA examinations.  The Board finds that the examinations are adequate because they included a review of the history, a physical and audiology examination, a review of relevant clinical testing, and an appropriate diagnosis with an opinion and rationale.  

Additionally, in January 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. 

The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the hearing is legally sufficient.   During the January 2012 hearing, the undersigned noted the issues on appeal.  Also, information was solicited regarding the Veteran's experiences in service, current hearing and left forearm and elbow symptoms, and their functional impact on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, during the hearing, the Veteran testified that he had an upcoming medical appointment pertaining to a disability on appeal.  The Veteran also testified that he intended to obtain an opinion from his attending VA physician.  The undersigned held the record open for 30 days to allow submission of additional evidence.  The hearing discussion did not reveal any other evidence that might be available but has not been submitted.  Although the undersigned did not explicitly suggest the submission of any additional evidence that might be available, on these facts, the evidence of record provides a sufficient basis for consideration of the claims and any omission is harmless.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims herein decided.  

In April 2014, the Board remanded the claims to obtain additional VA outpatient treatment records, records of disability evaluations by the Department of Labor, Office of Workers' Compensation from 1997 to 2001 for federal workplace injuries, and for additional VA examinations.  The Department of Labor reported that no records relevant to the Veteran were in the data base, and the Veteran was informed in correspondence in April 2015, which also advised the Veteran to submit any additional relevant records in his possession.  Additional VA outpatient treatment records through June 2015 have been associated with the claims file, and VA examinations in July 2014 and May 2015 were performed as noted above.  Therefore, the Board finds that there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998);  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain relevant evidence, and the Veteran's and VA's respective responsibilities obtaining relevant evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any the matter herein decided, at this juncture.  See Mayfield, v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran served as a U.S Navy seaman with duty aboard an ammunition supply ship including underway supply support for fleet operations in Southeast Asia.  In a January 2010 claim, an April 2010 NOD, and a March 2011 substantive appeal, the Veteran contended that his bilateral hearing loss and left forearm and elbow disabilities are more severe than are contemplated by the currently assigned ratings.  During the January 2012 Board hearing, the Veteran further contented that his left forearm and elbow injury included neurological complications that had not been previously considered.  

A.  Left Forearm and Elbow

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are also appropriate for the increased rating for residuals of left forearm and elbow when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's service-connected residuals of a left forearm and elbow injury with tendinitis (left elbow disability) currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5211 (arthritis-impairment of ulna).  The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned a rating by analogy pursuant to 38 C.F.R. § 4.27.  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 5211, impairment of the ulna.

Diagnostic Cole 5211 provides a 10 percent rating for nonunion in the upper half with false movement and malunion of the ulna with bad alignment for the major (dominant) side.  A 20 percent rating is assigned for non-union in the lower half of the ulna on the dominant side.   A 30 percent rating is assigned for non-union in the upper half with false movement and without loss of bone substance or deformity on the dominant.  A maximum 40 percent rating is assigned for non-union in the upper half with false movement with loss of bone substance (1 inch (2.5 cm) or more) and marked deformity on the major side.  38 C.F.R. § 4.71a, DC 5211.  Similar ratings are warranted if the impairment is to the radius.  See 38 C.F.R. § 4.71a, DC 5212. 

However, the Board considered whether other Diagnostic Codes are more appropriate to the Veteran's specific manifestations and functional limitations. 

Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and when this includes occasional incapacitating exacerbations a 20 percent evaluation is warranted.  

Higher ratings are also available for limitation of motion of the dominant forearm.  A 20 percent rating is warranted when forearm flexion is limited to 90 degrees and a 30 percent rating when flexion is limited to 70 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  A 20 percent rating is warranted when limitation of extension of the forearm is limited to 75 degrees, and a 30 percent rating if limited to 70 degrees, a 20 percent rating is appropriate if either upper extremity is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  A 20 percent rating is also warranted where flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

The normal range of motion for the elbow is flexion to 145 degrees, forearm pronation to 80 degrees, and forearm supination to 85 degrees.  38 C.F.R. § 4.71a, Plate I (2015).  The record shows that the Veteran is left-handed.  

As the record does not show forearm and elbow ankylosis, flail or false joint, or significant limitation of supination and pronation, rating criteria for these manifestations are not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5213 (2015). 

For injuries with damage to muscle groups VII or VIII involving flexion and extension of the wrist and fingers, a zero percent evaluation contemplates slight disability, a 10 percent evaluation contemplates a moderate disability, and a 30 and 20 percent evaluation respectively is assigned for a moderately severe disability.  
38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308.  

For injuries with neurological complications of the dominant side ulnar nerve when paralysis is incomplete, a 10 percent evaluation applies for mild residuals; a 30 percent evaluation for moderate residuals; and a 40 percent evaluation for severe residuals.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The words "mild," "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-
4 .124a (2015).  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.

Although this is an appeal of the current rating, the Veteran contends that certain manifestations of his injury and loss of function have not been considered; specifically that he sustained nerve damage in a traumatic injury in 1969.   Therefore, the Board will review the nature of the injury and the lay and clinical observations over the entire history. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that for residuals of a left forearm and elbow injury, a rating in excess of 10 percent is not warranted at any time during the period covered by this appeal.  

Service treatment records show that while underway on an ammunition supply ship on July 18, 1969, the Veteran sought treatment in the ship's sick bay for an injury to his left forearm and elbow.  The hospital corpsman noted the Veteran's report that his arm was caught between a hatch cover and the hatch dogs and experienced severe pain near the radial fossa and head of the radius.  The corpsman noted abrasions of the elbow and hematoma of the lower arm.  He diagnosed possible fracture and referred the case to a medical officer on a larger ship in company.  However, ten days later, the corpsman noted that the Veteran was not sent to another ship for an X-ray because the Veteran had been excused from duty and had been treated with hot soaks and a sling with intervals with the arm out of the sling for light exercise.  Upon reaching a port, a medical officer examined the Veteran and noted swelling and tenderness to the medial humeral epicondyle with limitation of motion of the elbow and somewhat weaker hand grip.  An X-ray was normal, and the medical officer diagnosed hematoma and edema of the left elbow.  

In November 1969, the ship returned to the continental United States.  The Veteran continued to report limited left arm movement with an inability to push a broom. Another X-ray was negative.  A physician noted a full range of motion, diagnosed tendinitis, and prescribed mediation, whirlpool therapy, and light duty for four days.  In January 1970, the Veteran was evaluated in an orthopedic clinic.  A physician noted the history of trauma and possible muscle herniations but, after examination, noted that there was no muscle atrophy, a full range flexion, pronation, and supination.  Another X-ray was negative.  The physician diagnosed fascial defects but otherwise asymptomatic.  In a February 1970 discharge examination, the military examiner noted only the history of injury with no current abnormalities.  The Veteran received an honorable discharge four months prior to the end of his obligated service because of a reduction in force and not for medical reasons.  

In April 1970, two months after discharge, the Veteran sought treatment at a VA hospital after being struck in the left hand by a tool.   X-rays showed nondisplaced fractures of the fourth and fifth fingers.  The Veteran received a hand cast.  

In June 1970, a VA physician examined the Veteran who reported that his left arm was injured by a falling hatch but did not report the post-service hand fracture.  After service the Veteran worked as a laborer and reported that his arm tired after over use.  On examination, the physician noted a full range of motion of all joints of the left upper extremity and no muscle atrophy.  There was a slight loss of grip strength in the left hand.  Although the Veteran reported some subjective sensory changes, the physician noted that testing showed no objective sensory deficits.  The physician noted two soft elevations in the relaxed forearm that disappeared with actual use of the muscles.  X-ray showed no abnormality of the humerus or forearm.  The physician diagnosed left elbow contusion with no residual disability and minor subjective sensations of no clinical significance.   

The same month, the RO granted service connection for residuals of injury to the left forearm and elbow and assigned a noncompensable rating because there was no functional disability.  The RO denied service connection for residuals of fractures to the fourth and fifth fingers of the left hand because that injury occurred after service.  

The Veteran continued to work as a pipefitter, welder and mechanic.  The Veteran sought treatment and was examined on many occasions after workplace injuries and in conjunction with claims for an increased rating.  In February 1985, the Veteran reported to a private physician that he sustained a fracture of his left arm at the elbow when a hatch was lifted by a crane and pinned his arm against another surface.  On examination, this physician noted a full range of motion of the elbow and wrist, no loss of grip strength, no motor or sensory deficits, and no atrophy.  There were several small cyst-like masses at the dorsum of the forearm representing venous lakes or areas of fat necrosis.  A concurrent VA X-ray was entirely normal, but the physician noted some degenerative changes and diagnosed mild arthritis. 

In 1986, the Veteran slipped on a ladder at work but caught the fall by gripping the ladder rung with his left hand, causing an extension injury.  

In June 1991, a VA physician noted the Veteran's report of an injury to the left arm when a two ton steel door fell on his arm and "smashed his tissues."  He denied any symptoms until gradually experiencing stiffness, weakness, locking of the left arm with use, and tingling of his fingers.  He did not participate in recommended therapy.  On examination, the physician noted a full range of flexion, supination, and pronation with some wasting of the musculature but no loss of strength.  Pinprick sensation of the hand was reduced and there was some pain on palpation of the elbow.  X-rays showed no boney abnormality.  The physician noted that the Veteran's forearm pain and hand tingling was some sort of nerve injury or entrapment with mild decreased sensation and atrophy.  In a March 1993 letter, a private neurologist referred to electrodiagnostic studies that showed mild medial neuropathy at the level of the left wrist.  However, the records of a July 1993 study showed normal findings.  

Records of private medical care, statements of fellow employees and letters by an attorney in 1997 and 1998 refer to a federal workplace injury to the left arm that occurred in October 1997.  Later treatment records also refer to left shoulder and neck injuries at work.  A search for Worker's Compensation records was unproductive.  The Veteran was examined on several occasions by private neurologists and underwent additional electrodiagnostic tests.  A July 1998 study was normal.   The Veteran reported that he was no longer able to perform his duties as an Air Force missile silo welder and mechanic in 1999 and that his employer was unable to provide another position to accommodate his left arm disability.  Although several physicians recommended surgery, and the Veteran reported surgery on several occasions, there is no record to confirm the date.  However, it is clear that some surgery was performed after the 1997 workplace injury.  Notwithstanding the Veteran's report to his examiners of a severe injury in service, the diagnosis was limited to left carpal tunnel syndrome.  In March 1999, the Veteran's attending physician attributed the carpal tunnel syndrome to the workplace injury and recommended vocational rehabilitation because the Veteran was capable of some forms of work even if not for his current Air Force employer.  Some later electrodiagnostic studies such as one performed in January 2001 were normal.  

The Veteran pursued claims for a higher rating and underwent several VA examinations.  In November 1997, a VA examiner noted hypesthesia over the left antecubital fossa on the medial aspect of the left elbow joint and no atrophy.  Sensory examination was intact to both pinprick and light touch in the left upper extremity, grip strength on the left was 4.5 out of 5, and interosseus muscle strength on the left and right was 45 and symmetrical.  The Veteran had decreased two and three point pincher grasp which involved the median nerve.  X-rays of the left forearm and arm exhibited normal anatomy.  

On VA examination in January 2001, the Veteran complained of severe constant pain from the left shoulder to the thumb and involving all the fingers of the left hand.  He also had weakness in the wrist and numbness in the entire left hand and fingers with a needle sensation on the left ulnar forearm.  

Another VA examination report dated in January 2001 noted that the Veteran presented wearing a volar wrist splint on the left.  On examination, the left arm showed no visible atrophy and no fasciculations; there were two one inch round, smooth, soft tissue masses present on the mid ulnar dorsal aspect of the forearm which became more prominent with contracture of the forearm flexor muscles.  There was no redness or induration; there was some mild tenderness on palpation of these masses.  Deep tendon reflexes of the upper extremities were symmetrical and normal.  Pinprick and dull discrimination testing was done with an inconsistent finding and no definite dermatomal or peripheral nerve finding.  Muscle strength testing showed decreased grip strength of all the fingers of the left hand.  His strength was decreased and seemed to be smooth without giving way.  On testing the strength of elbow flexor and extensor, there was mild to moderate weakness (but there was giving way during testing and validity of the strength testing was questionable).   Electrodiagnostic testing was normal, and the physician declined to diagnose carpal tunnel syndrome. 

In May 2001, the RO denied service connection for carpal tunnel syndrome in part based on the conclusions of this examiner.  Although private examiners diagnosed carpal tunnel syndrome and ulnar neuropathy, they found that all residuals arose from the injury in service without acknowledging the other intervening accidents.  

In January 2002, the SSA awarded the Veteran disability benefits in part because of carpal tunnel syndrome.  The adjudicator noted that the Veteran's statements of the impact of his disability on his ability to work were not entirely credible in light of his own description of his activities and life style, inconsistencies in the record of the onset of symptoms, and unremarkable diagnostic testing.  The Veteran reported that after his 1997 injury, his employer assigned him administrative work for over 16 months.  An investigator noted that the Veteran was able to write with his left hand.  The adjudicator found that the Veteran had the residual capacity for sedentary work.  Nevertheless, SSA awarded benefits in part because of the left arm dysfunction because a vocational expert found that the Veteran could not return to his previous occupation and had non-exertional limitations that narrowed the range of future employment opportunities.   

On VA examination in March 2007, the Veteran's left upper extremity showed symmetrical musculature compared to the right.  There were no fasciculations and no atrophy, and muscle mass appearance was symmetrical. With complete extension of both elbows, the Veteran had 13 degrees of valgus angulation bilaterally.  He had tenderness on palpation directly over the medial epicondylar area; strength testing of the left upper extremity compared to the right showed symmetrical strength except adduction of the left forearm displayed some mild weakness secondary to pain.  Range of motion of the elbow was zero to 117 degrees flexion, zero to 58 degrees supination, and zero to 90 degrees pronation with no additional loss of function on repetition.  After review of concurrent X-rays, the physician diagnosed degenerative joint disease of the left elbow and chronic medial epicondylar tendonitis.    

In September 2007, the Veteran underwent surgical decompression of the left median and ulnar nerves.  

After considerable evidentiary development, the Board denied a rating in excess of 10 percent for the left forearm and elbow disability in May 2008.  In that decision, the Board found that the Veteran had not exhibited consistent neurological deficits in the left upper extremity to warrant a finding of even slight paralysis.  Electrodiagnostic testing revealed findings within normal limits.  Carpal tunnel syndrome was diagnosed, but the RO denied service connection for carpal tunnel syndrome, and the Veteran did not express timely disagreement.  The Board found that neurological deficits were not associated with his service-connected disability.  Decreased grip strength was exhibited and moderate weakness of elbow flexor and extensor noted, but giving way during testing undermined the validity of strength testing in 2001, and strength testing in 2007 revealed mostly normal findings, with the exception of mild weakness on adduction of the left forearm.  There was no atrophy or moderate muscle disability associated with the residuals of the injury incurred during active service.   

The RO received the Veteran's current claim for an increased rating in January 2010.  

In January 2010, the Veteran underwent VA muscle and peripheral nerve examinations.  The same VA physician who performed the 2007 examination again noted a review of the claims file and a detailed summary of the history of treatment of the left upper extremity during and after service.  The Veteran reported weakness and severe pain from the left shoulder to the thumb and all fingers and weakness and numbness of the left hand.  On examination, the physician noted the two soft tissue masses, tender and more prominent with contracture of the forearm.  However, there was no visible atrophy and no fasciculations.  Muscle strength and reflexes were normal except for decreased left grip strength.  Strength testing of the wrist, elbow, and shoulder showed mild to moderate weakness but giving way during testing made validity questionable.  Range of motion of the elbow was zero to 105 to 125 degrees flexion, zero to 47 degrees supination, and zero to 49 degrees pronation.  There was a marked increase in range of flexion and extension with passive motion while the Veteran was distracted.  Electrodiagnostic testing showed no current carpal tunnel syndrome.  The physician noted that though the Veteran sustained an elbow injury in service, it was doubtful that there was any significant boney injury.  There was likely soft tissue injury that caused pain and some paresthesias.  However he had not been diagnosed with carpal tunnel syndrome or ulnar neuropathy, and the recent diagnostic studies and review of the record showed that the shoulder disability is not associated with the elbow injury.  Rather, the physician diagnosed chronic traumatic tendinitis of the elbow resulting in paresthesias of the forearm and decreased range of motion.  

In February 2010, a VA advanced practice registered nurse (APRN) noted a review of the claims file and the Veteran's report that he had undergone surgery for carpal tunnel syndrome three years earlier.  On examination, there was no loss of sensation in the forearm, but some slight loss in the fourth and fifth fingers and a Tinel test was positive at the left wrist.  Muscle mass was normal with no swelling or tenderness and a full range of motion of the hand.  Range of motion of the elbow was zero to 130 degrees flexion, zero to 80 degrees supination, and zero to 85 degrees pronation with no additional loss of function on repetition.  After a review of concurrent X-rays, the APRN diagnosed calcification tendinitis, mild osteophytes, post-surgical release of carpal tunnel syndrome, and left ulnar neuropathy of the fourth and fifth digits of the left hand.  The APRN did not provide an opinion associating these findings with the service injury.

In October 2010, a doctoral level nurse practitioner (NP) noted a detailed review of claims file including the service record entries regarding the elbow injury. The NP did not comment on the April 1970 post-service hand fracture, but noted that the injury in service affected the medial side of the elbow.  The NP also noted that the first complaints of nerve manifestations were in 1992 and electrodiagnostic testing in 1997 ruled out any ulnar neuropathy.  Citing a medical treatise, the NP found that the ulnar nerve is located on the lateral, not medial, aspect and that ulnar neuropathy tends to be caused by repetitive actions.  

In a brief VA outpatient treatment record in early January 2012, the Veteran's VA primary care physician noted that the Veteran continued to experience nerve irritation following an injury on the job 13 years earlier (1999) after which he was not permitted to lift more than 25 pounds.  The Veteran reported undergoing a bilateral carpal tunnel release procedure but his peripheral neuropathy was getting more severe.  The physician noted that the carpal tunnel syndrome and ulnar neuropathy was secondary to the job injury and surgery.  

During a Board hearing several days later, the Veteran testified that the only injury he ever sustained to his left forearm was in service when his arm was pinned between a heavy hatch and its dogs while it was being lifted by a winch.  He testified stated that his arm was "broke" and swelled so that a cast could not be applied.  He testified that he later worked for the Department of Defense for 12 years until he was no longer qualified for work on nuclear weapons because of left arm lifting limitations due to arthritis, nerve damage, and carpal tunnel syndrome.  He stated that he used a variety of pain medications and had difficulty performing household work such as shoveling snow.  He disputed the conclusion of the VA examiners in 2010 that neurological impairment was not associated with his service injury and cited the opinion of his VA primary care physician as noted above.  

After the Board hearing in January 2012, the Veteran's VA primary care physician modified his opinion and found that ulnar nerve neuropathy "very well could be related to his service connected injury to his left forearm."  The physician provided no rationale for the change in his opinion.  

In June 2012, the Veteran reported to a VA mental health examiner that he was able to do yard work.  

In December 2012, the Veteran reported to private neurologist that he had undergone carpal tunnel surgery ten years earlier.  The neurologist evaluated a concurrent electrodiagnostic study of the left elbow as "surprisingly robust' and showed only borderline carpal tunnel syndrome 

In January 2014, a VA neurologist noted the Veteran's report of continued left forearm pain, numbness, and loss of grip strength in the left hand and fingers.  The neurologist referred to 2012 studies by a private neurologist that showed bilateral carpal tunnel syndrome.

In April 2014, the Board remanded the claim in part to obtain an additional VA examination to include a resolution whether any neurological impairment was caused by the 1969 injury, by two post-service accidents, or by repetitive use of the arm and elbow as a pipefitter and welder.  

In July 2014, a VA physician noted a review of the claims file and the Veteran's report that his lower left arm and elbow was injured when it was caught for a second or two between a cargo hold hatch and an adjacent bulkhead as the hatch was being lowered.  The Veteran also underwent surgery of the left shoulder rotator cuff in 2005 which improved his lower arm symptoms.  The Veteran reported chronic pain in the left shoulder, medial aspect of the left upper arm, flexor surface of the left forearm, and dorsal surface of the left hand with weak left hand grip.  The Veteran reported that his private physicians told him that the symptoms were due to age, but he disagreed and believed they all arose from the left forearm injury in service.  The physician examined the left shoulder and noted range of flexion and abduction from zero to 140 degrees with no evidence of current rotator cuff impingement or loss of strength.  The physician reviewed seven imaging studies of the elbow and forearm from 1997 to 2007 and diagnosed medial epicondylitis of the left elbow.  

The physician found that the left arm impairments were less likely than not caused by the service-connected residuals of the 1969 left forearm and elbow injury.  He noted that private physicians consistently described the nature and severity of the in-service injury as a "slamming" of a heavy hatch causing fractures and nerve damage that was inconsistent with that noted in the service treatment records.  Further, he noted that the Veteran injured his left arm in workplace accidents in 1986 and 1997.   The physician noted the multiple electrodiagnostic studies but that none confirmed a diagnosis of ulnar neuropathy.  The physician found that the current left arm impairments were likely caused by the two post-service injuries and repetitive use of the left arm in his occupation. 

In May 2015, a VA NP noted a review of the claims file including the results of the July 2014 examination and the Veteran's report of increased left arm pain and weakness by 50 to 60 percent with daily flare ups of severe pain.  Range of motion was zero to 145 degrees flexion, zero to 85 degrees supination, and zero to 80 degrees pronation with no pain on motion and no additional loss of function on three repetitions.  Muscle strength was normal with no atrophy.  The NP noted that the examination was inconsistent with the Veteran's statements of constant and flare-up pain.    

The Board finds that a rating for neurological complications including residuals of carpal tunnel surgery or ulnar neuropathy is not warranted because the weight of competent and credible evidence is that they are not manifestations or residuals of the left forearm and elbow injury sustained in service but are rather residuals of post-service injuries in 1986 and 1997 and arose from long term repetitive use of the arm in his post-service occupation.  The Board places greatest probative weight on the service treatment records that show no fracture and much less severe tissue residuals than would be consistent with many of the Veteran's descriptions to his private physicians.  Military examiners noted the traumatic impact caused tissue swelling and discomfort that resolved with immobility, rest, and therapy, and by January 1970 manifested only as facial deficits.  The Veteran was not medically discharged as he contended and immediately began to work with tools as indicated in the records of his April 1970 left hand fracture that did require a cast.  

Not until after the 1986 left arm extension injury that he sought treatment for symptoms that included weakness, numbness and tingling.  Many electrodiagnostic tests in the 1990s were negative for neurological complications, and the record suggests that after repeated recommendations from his physicians after the 1997 injury that he underwent left carpal tunnel surgery.  Although the Veteran sincerely believes that his post-service neurological complications arose from the injury in 1969, the Board places great probative weight on the initial assessments of the Veteran's private neurologist in January 2012 (prior to his changed opinion in February 2012) and to VA examiners in January 2010, October 2010, and in July 2014 who reviewed the entire history and found that the manifestations of the 1969 injury were limited to tendinitis and epicondylitis and not to neurological complications of the shoulder, hand, or carpal tunnel.  On one occasion in January 2010, a VA examiner noted some slight sensory paresthesias of the left forearm that was never observed in subsequent examinations.  This deficit was not noted after the injury in service but rather arose after multiple intercurrent injuries after service in 1970 and in 1986 and 1997.  Therefore, the Board finds that this manifestation, even if a residual of the in-service tissue injury, is so mild as to be unrepresentative of a compensable disability.  

The Veteran has been credibly diagnosed with mild degenerative disease of the elbow and with chronic traumatic tendinitis of the slight decreased range of motion.  As the range of flexion was consistently greater than 100 degrees and extension less than 45 degrees, the limitation of range of motion is noncompensable.  Therefore, as there are imaging indications of degenerative disease, a 10 percent, but not higher, rating is warranted under Diagnostic Codes 5003, 5010.  There is no evidence of ankylosis, malunion or nonunion of the ulna and radius, and no significant limitation of pronation or supination to warrant separate ratings under Diagnostic Codes for these manifestations.  

The Board considered whether a separate rating under Diagnostic Codes 5307 or 5308 for injury to muscle groups VII or VIII is warranted.  The Board finds that a rating under these Codes is not warranted because examiners have consistently noted no loss of elbow strength or muscle atrophy.  At most, the residual muscle damage must be considered as slight warranting a non-compensable rating.  The Board finds that the Veteran's description of severe left arm pain, weakness, and loss of hand grip strength is far more severe than has been observed in clinical settings and that his reports of flare-ups are not credible.  The SSA adjudicator determined that the Veteran's reports were not entirely credible and VA examiners were unable to find pathology to confirm the Veteran's reported level of disability.  The Board acknowledges that the Veteran is credible to report limitations in lifting weight with the left arm and hand but that these limitations manifested after at least three post service occupational injuries and are not impairments imposed by the tissue injury in service that resolved after treatment.  

For all the foregoing reasons, the Board finds that a schedular percent rating in excess of 10 percent for the Veteran's residuals of left forearm and elbow injury is not warranted at any time during the period of this appeal.  The Board finds that the preponderance of the evidence is against assignment any higher rating at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert. 1 Vet. App. at 53-56.  

B.  Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiology examination.  Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometric tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more at each of the specified frequencies, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak, supra. 

Where the question for consideration is entitlement to a higher initial rating since the award of service connection for bilateral hearing loss, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an compensable rating for bilateral hearing loss is not warranted at any point since the effective date of the award of service connection.  

The RO received the Veteran's claim for service connection for bilateral hearing loss in January 2010.  The Veteran underwent VA audiology examinations in March 2010, March 2012, and July 2014.   On the earliest and latest examinations, VA audiologists noted the Veteran's report of noise exposure from three inch deck guns, small arms fire, and pneumatic tools.  He also reported post-service noise exposure from construction tools and hunting.  The Veteran reported that he currently had difficulty hearing television and conversations on the telephone, in restaurants, and in church.  Organic ear examinations were normal and the audiologists diagnosed bilateral sensorineural hearing loss on both occasions.  In the March 2012 examination, the Veteran reported no subjective change from 2010 but the complete test results were not available in the claims file.  

In April 2010, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective January 13, 2010, the date of receipt of the claim for service connection, finding that the hearing loss was caused by exposure to high levels of noise in service. 

During the January 2012 Board hearing, the Veteran testified that he was not sure whether his hearing acuity had worsened.  He stated that he continued to turn up the volume on his television and had to sit close to people in conversation. 

The 2010 audiology examination included audiometric testing, which revealed pure tone thresholds, in decibels, as follows:


HERTZ




1000
2000
3000
4000
RIGHT
10
5
10
25
LEFT
10
10
10
45

Pure tone threshold averages were 12.5 decibels (dB) in the right ear and 18.75 dB in the left ear.  Speech discrimination scores were 76 percent in the right ear and 88 percent in the left ear.  The audiologist found that, as for the right ear, the Veteran had normal to mild sensorineural hearing loss beginning at 8000 Hz.   The assessment for the left ear was mild to moderate sensorineural hearing loss beginning at 4000 hertz.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the 2010 audiometric testing revealed Level III hearing in the right ear and Level II hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The 2014 audiology examination included audiometric testing, which revealed pure tone thresholds, in decibels, as follows:


HERTZ




1000
2000
3000
4000
RIGHT
15
10
15
25
LEFT
20
20
20
55

Pure tone threshold averages were 16.0 decibels (dB) in the right ear and 29.0 dB in the left ear.  Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  The audiologist found that, as for the right ear, the Veteran had normal hearing.  The assessment for the left ear was sensorineural hearing loss beginning at 4000 Hz.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the 2014 audiometric testing revealed Level I hearing in the right ear and Level I hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The examination reports do not demonstrate an exceptional pattern of hearing loss because the audiometric evidence of record does not show that the Veteran's hearing loss fits the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more at all specified frequencies, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.  Additionally, on each examination, the audiologist noted the Veteran's history of noise exposure during and after service and his current symptoms and functional limitations.  Organic ear examinations were normal.  The Board acknowledges that the complete data for the March 2012 examination was not posted in the claims file.  However, the Veteran reported no subjective changes since the 2010 examination and the 2014 examination shows a slight decline in puretone averages but improvement in speech discrimination.  

Based on the foregoing, the Board concludes that an initial or staged compensable rating for bilateral haring loss is not warranted.  

For all the foregoing reasons, the Board finds that an initial compensable rating in for the Veteran's bilateral hearing loss is not warranted at any time during the period of this appeal.  

III.  Other Considerations

In assessing the severity of each disability under consideration, the Board has considered the Veteran's assertions regarding the nature and severity of his injury in 1969 and his symptoms during the period of the appeal, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His reports were generally accepted by his private medical examiners but without reference to the records of the accident and treatment in service.  VA and SSA evaluators found that his reports were only partially credible because of inconsistencies and lack of clinical observations and supporting test results.  Generally, while his lay assertions were considered, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not deemed more persuasive than the objective medical findings which, as indicated above, do not otherwise support assignment of any higher rating for any disability pursuant to any applicable criteria.  

Moreover, to the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Veteran, while competent to report symptoms such as raising television volume and difficulty understanding conversation in all situations, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has either disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi ,4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra. 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

With respect to service-connected residuals of an injury to the left forearm and elbow with tendonitis, the Board notes that the multiple criteria for disabilities of the elbow, muscle groups, and neurological complications contemplate loss of function including that due to pain with higher ratings available for greater limitations.  The Veteran does not have neurological complications that are residuals of the 1969 injury in service or an inability to carry out work and daily activities because of the effects of medication.  Therefore, the schedular criteria are adequate to address all manifestations of the service-connected left elbow and arm symptoms.  Even if that were not so, the Veteran ceased work as a welder and mechanic in a demanding nuclear weapons occupation in 1997 after two post-service injuries, the Veteran was able to work in an administrative position for more than one year.  His employer was unable to find a suitable permanent job, but he has not attempted any further employment.  Even considering all the manifestations from in-service and intercurrent post-service injuries, the Veteran is limited in lifting with the left arm but has reported the capacity for yard work and has never reported an inability to perform all daily activities in or out of the home including functions such as driving an automobile, shopping, or managing financial affairs.  The Board finds that this does not present an exceptional level of disability productive of a marked interference with all forms of employment or frequent periods of hospitalization.  

As for bilateral hearing loss disability, given the mechanic method of deriving ratings for hearing loss, arguably, the schedular criteria do not contemplate all the symptoms and impairment shown in the medical and lay evidence.  Specifically, the mechanically applied test results do not address the Veteran's credibly reported difficulty hearing television and conversations on the telephone, in restaurants, and in church.  Although he has difficulty with conversations, he has not shown, nor have examiners found, that he is unable to converse at all on the telephone or understand instructions in a low noise environment.  The Board finds that this does not present an exceptional level of disability.  The Veteran ceased work because of musculoskeletal and not hearing deficits.  VA clinicians advised the Veteran in March 2012 that he was eligible for VA hearing aids but he declined to receive them at that time.  In short, an exceptional disability picture, with such related factors as marked interference with employment, or repeated hospitalization, is not shown.  

The combined schedular rating for the two disabilities on appeal is 10 percent and adequately encompasses the combined level of functional impairment by the manifestations of the two service-connected disabilities on appeal considering there is no contribution to the Veteran's occupational impairment from the hearing loss disability.   

As the requirements for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the disabilities at issue-individually or in concert-have actually or effectively rendered the Veteran unemployable at any pertinent point.  As the matter of the Veteran's entitlement to a TDIU due solely to one or both of the disabilities under consideration has not reasonably been raised, such matter need not be addressed in connection with the higher rating claims herein decided.  

For all the foregoing reasons, there is no basis for staged rating of either disability under consideration, and each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical nature of deriving schedular ratings for hearing loss, and the Board's other determinations noted above, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 10 percent for residuals of an injury to the left forearm and elbow with tendonitis is denied.  

An initial, compensable rating for bilateral hearing loss is denied. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the petition to reopen claims for service connection for tinnitus and for a neck disorder; claims for service connection for sleep apnea, left shoulder disorder, erectile dysfunction, GERD, and hypertension; and claim for increased rating for major depression is warranted.  

In a May 2015 rating decision, the RO declined to reopen claims for service connection for tinnitus and for a neck disorder; denied service connection for sleep apnea, left shoulder disorder, erectile dysfunction, GERD, and hypertension; and granted a 50 percent rating for major depression, effective January 5, 2015.   In July 2015, the Veteran filed a notice of disagreement (NOD) with all issues.  A statement of the case has not been issued.  

The Veteran has properly initiated an appeal with respect to the RO's denial of these claims, and the AOJ must issue a SOC with respect to those claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an appropriate SOC with respect to the denials of the request to reopen claims for service connection for tinnitus and for a neck disorder; the denial of service connection for sleep apnea, left shoulder disorder, erectile dysfunction, GERD, and hypertension; and for an initial rating in excess of 50 percent rating for major depression.  Also provide a VA Form 9, and afford them full opportunity to perfect an appeal as to those matters.

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status-as regards the claims referenced above, within 60 days of the issuance of the SOC or the remainder of the one-year appeal period following notice of each denial, whichever is longer-a timely appeal must be perfected.

2.  To help avoid future remand, ensure that the  requested actions have been accomplished  in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

Notably, the matters identified in paragraph 1, should not be returned to the Board until after the Veteran perfects an appeal, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


